                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CR-015-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )         ORDER
                                                       )
 MAURICE BRANDON RAKESTRAW,                            )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 25) filed May 13, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Declaration Of W. Kelly Johnson contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

25) is GRANTED, and the Declaration Of W. Kelly Johnson (Document No. 26) is sealed until

further Order of this Court.




                                          Signed: May 13, 2020




          Case 3:20-cr-00015-RJC-DCK Document 27 Filed 05/14/20 Page 1 of 1
